Case 2:19-cv-02030-MWF-AGR Document 23 Filed 07/03/19 Page 1 of 2 Page ID #:152

                     UNITED STATES COURT OF APPEALS
                                                                         FILED
                             FOR THE NINTH CIRCUIT
                                                                         JUL 03 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS




   WILLIAM A. MASTERS II,                       No. 19-55757

                 Plaintiff - Appellant,
                                                D.C. No. 2:19-cv-02030-MWF-AGR
     v.                                         U.S. District Court for Central
                                                California, Los Angeles
   XAVIER BECERRA, in his official
   capacity as the Attorney General of          REFERRAL NOTICE
   the State of California,

                 Defendant - Appellee.



  This matter is referred to the district court for the limited purpose of determining
  whether in forma pauperis status should continue for this appeal or whether the
  appeal is frivolous or taken in bad faith. See 28 U.S.C. § 1915(a)(3); see also
  Hooker v. American Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002) (revocation of
  forma pauperis status is appropriate where district court finds the appeal to be
  frivolous).

  If the district court elects to revoke in forma pauperis status, the district court is
  requested to notify this court and the parties of such determination within 21 days
  of the date of this referral. If the district court does not revoke in forma pauperis
  status, such status will continue automatically for this appeal pursuant to Fed. R.
  App. P. 24(a).

  This referral shall not affect the briefing schedule previously established by this
  court.
Case 2:19-cv-02030-MWF-AGR Document 23 Filed 07/03/19 Page 2 of 2 Page ID #:153

                                           FOR THE COURT:

                                           MOLLY C. DWYER
                                           CLERK OF COURT

                                           By: Cyntharee K. Powells
                                           Deputy Clerk
                                           Ninth Circuit Rule 27-7
